IN THE
TENTH COURT OF APPEALS










 

No. 10-09-00148-CR
No. 10-09-00149-CR
No. 10-09-00150-CR
No. 10-09-00151-CR
No. 10-09-00152-CR
 
Lacedric Ray,
                                                                                    Appellant
 v.
 
The State of Texas,
                                                                                    Appellee
 
 
 

From the 77th District
Court
Limestone County, Texas
Trial Court Nos. 11343-A,
11344-A, 11345-A, 11346-A, and 11630-A
 

MEMORANDUM  Opinion

 
Lacedric Ray appeals from his five
felony judgments of conviction for which the trial court imposed sentence in
open court on January 30, 2009.  A motion for new trial was timely filed, but
the notice of appeal was not filed until May 7, 2009, more than ninety days
after sentence was imposed in open court.  See Tex. R. App. P. 26.2(a)(2) (providing that notice of appeal
must be filed within 90 days after date sentence imposed if defendant timely
files a motion for new trial).  A timely motion for extension of time was not
filed.  See id. 26.3 (providing that motion for extension must be filed
within 15 days after deadline for filing of notice of appeal).
Ray’s appointed counsel on appeal has
advised us by letter of the untimeliness of Ray’s notices of appeal, has
informed us that he has notified Ray, and has conceded that we lack
jurisdiction.
Because Ray’s notices of appeal are
untimely, we lack jurisdiction and dismiss these appeals.
 
REX D. DAVIS
Justice
 
Before
Chief Justice Gray,
Justice Reyna, and
Justice Davis
Appeals
dismissed
Opinion
delivered and filed July 22, 2009
Do not publish
[CRPM]